___________

                                  No. 96-1411
                                  ___________

United States of America,             *
                                      *
            Appellant,                *
                                      *    Appeal from the United States
     v.                               *    District Court for the
                                      *    District of North Dakota.
Lawrence D. LaMorie;                  *
Patricia L. LaMorie,                  *
                                      *
            Appellees.                *


                                  ___________

                    Submitted:    July 26, 1996

                         Filed:   November 6, 1996
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.

                                  ___________

BOWMAN, Circuit Judge.


     The United States appeals from two orders of the District Court
suppressing evidence against defendants Lawrence D. and Patricia L.
LaMorie.   Because we conclude that the warrant under which the LaMories'
trailer home was searched was supported by probable cause, we reverse and
remand.


                                      I.


     On April 13, 1995, the post office and convenience store in Arena,
North Dakota, were burglarized and burned to the ground.   Federal and state
law enforcement officials began investigations, and on May 3, 1995, Deputy
Steven Hall of the Burleigh County Sheriff's Department applied for a
warrant to search the LaMories' trailer home in Wing, North Dakota.
     Deputy Hall appeared before Burleigh County District Judge Benny
Graff in connection with the warrant application and testified that soon
after the Arena burglary, postal money orders stolen from the Arena post
office began to appear in the Bismarck area.   Store employees gave physical
descriptions of the persons cashing the money orders and indicated that
they used New York identification.    Another deputy stationed in Wing had
information that two families of New Yorkers were in the process of moving
to Wing, and their physical descriptions matched the descriptions given by
the store clerks in the Bismarck area.      A federal postal inspector had
identified five suspects in the post office burglary and the cashing of the
stolen money orders:   Lawrence and Patricia LaMorie, Jerry and Vicki Allen,
and Jeffrey Royce.   All five suspects were from New York and had recently
arrived in North Dakota.   The Allens and Royce were the first to move into
the trailer home, which Patricia LaMorie had recently inherited, and the
LaMories later joined them.   Royce had been positively identified passing
a stolen money order in Wing on April 22.


     On May 2, the day before Deputy Hall applied for the warrant,
officers in West Fargo arrested the Allens for possession of a controlled
substance.    When they were arrested, the Allens had in their possession
money orders stolen from the Arena post office.     In separate interviews
with the West Fargo police, the Allens implicated themselves in the Arena
burglary, the burning of the post office, and the ongoing scheme to pass
the stolen money orders.      The Allens also implicated Royce, but they
apparently did not implicate the LaMories in the burglary at that time.
On the morning of May 3, Deputy Hall interviewed Vicki Allen by telephone,
and she told him that property stolen from the Arena post office had been
transported to the trailer in Wing where the Allens and the LaMories were
living.   Allen indicated that the money order validation machine from the
Arena post office had been set up in the kitchen of the trailer, where the
burglars validated approximately $26,000 in blank money orders.     Stamps,
blank money




                                     -2-
orders, and costume jewelry from the convenience store also had been taken
to the trailer, according to Allen.    Deputy Hall testified that Allen told
him that the LaMories were out of town but were expected to return to Wing
by the weekend.1


       Hall also noted that Allen and other investigators on the case had
indicated that Lawrence LaMorie had a lengthy criminal record, was in
possession of several firearms, and was extremely dangerous.   After hearing
this evidence, Judge Graff granted the search warrant for the LaMories'
trailer.   Because of Lawrence LaMorie's criminal history and the evidence
that he was dangerous, the judge granted a "no-knock" warrant in accordance
with state law, meaning that the officers executing the warrant were not
required to knock or announce their presence before entering the property.


       Officers executed the warrant on May 4, discovering costume jewelry
matching Vicki Allen's description but none of the other property she
claimed would be in the trailer.      In plain view, however, the officers
discovered a semi-automatic rifle, a sawed-off shotgun, and ammunition.
Lawrence LaMorie was indicted by a federal grand jury as a felon in
possession of the firearms and ammunition, in violation of 18 U.S.C.
§ 922(g)(1) (1994), and both LaMories were indicted for possession of the
unregistered sawed-off shotgun, in violation of 26 U.S.C. § 5861(c), (d)
(1994).


       Patricia LaMorie moved to suppress the firearms.   A magistrate judge
recommended suppression, finding that Deputy Hall presented no evidence of
Vicki Allen's reliability or corroboration of the information provided by
her.   The Magistrate Judge also noted that




       1
      At the suppression hearing, Deputy Hall testified about an
additional conversation he had with Judge Graff concerning the
credibility of Vicki Allen.    Because this conversation was not
reported in the transcript of the search warrant proceeding, and
because it apparently took place after Judge Graff had signed the
search warrant, the District Court declined to consider it. We
will do the same.

                                      -3-
Hall failed to disclose to Judge Graff that Allen was a convicted felon and
concluded that her disclosures were too stale to support a finding of
probable cause.        Finally, the Magistrate Judge found that the warrant was
so lacking in indicia of probable cause that the good-faith exception of
United States v. Leon, 468 U.S. 897 (1984), did not apply.2


        The District Court ordered the evidence suppressed, repeating the
Magistrate Judge's reasons and adding a concern "that the purpose of the
search was the weapons themselves, not any alleged 'fruits of a crime.'"
Memorandum and Order at 3.             Lawrence LaMorie then moved the court to
suppress the weapons as evidence against him, and the District Court
granted his motion.


        We have jurisdiction over the government's appeal pursuant to 18
U.S.C. § 3731 (1994).           "In reviewing the grant . . . of a motion to
suppress evidence on Fourth Amendment grounds, we are bound by the district
court's findings of fact . . . unless we believe on the basis of the record
as a whole that the District Court clearly erred."                  United States v.
Riedesel,      987 F.2d 1383,   1387   (8th   Cir.   1993).   We   may   reverse a
suppression order not only if it rests on clearly erroneous findings of
fact, but also "if the ruling reflects an erroneous view of the applicable
law."       Id. at 1388.


                                             II.


        We consider first the District Court's suggestion that the search was
unconstitutional because "the purpose of the search was the weapons
themselves."         Memorandum and Order at 3.      The District Court continued:




        2
     The      Magistrate Judge also recommended, and the District Court
ordered,      the suppression of statements obtained by officers from
Patricia      LaMorie in violation of Miranda v. Arizona, 384 U.S. 436
(1966).       The government has not appealed this ruling.

                                            -4-
     The moral is clear--if you want to search for weapons, say so
     and do so, and don't try to scam the court with vague
     references to "suspects" and stolen property.    Assembling a
     small army of heavily armed law enforcement officers to look
     for a "crock, brown and tan in color, approximately 2 feet
     high" [one of the items on the warrant] looks inappropriate.


Id. at 3-4.   The LaMories have pressed similar arguments on appeal.       With
due respect to the District Court, the fact that the officers may have been
interested in looking for weapons in the LaMories' residence is irrelevant
to the constitutional inquiry if the search warrant for the proceeds of the
burglary was valid.    Horton v. California, 496 U.S. 128, 138-40 (1990),
explicitly rejected the notion that the Fourth Amendment requires the
discovery of an object in plain view to be "inadvertent."      As the Supreme
Court said in Horton, if an officer "has a valid warrant to search for one
item and merely a suspicion concerning the second, whether or not it
amounts to probable cause, we fail to see why that suspicion should
immunize the second item from seizure if it is found during a lawful search
for the first."   Id. at 139; cf. Whren v. United States, 116 S. Ct. 1769,
1774 (1996) (noting that the Court has repeatedly held that an ulterior
motive does not make an otherwise legal search or seizure illegal).         The
only issue in this case, then, is whether the warrant for the fruits of the
Arena burglary was valid.


                                     III.


     The    duty of the judge issuing a search warrant is to make a
"practical,    common-sense     decision"   whether,   considering   all   the
circumstances, a reasonable person would have reason to suspect that
evidence would be discovered.    Illinois v. Gates, 462 U.S. 213, 238 (1983).
Probable cause is a fair probability that contraband or evidence of a crime
will be found in the location to be searched.          See United States v.
Robertson, 39 F.3d 891, 892 (8th Cir. 1994), cert. denied, 115 S. Ct. 1812
(1995).    Our duty as a




                                      -5-
reviewing court is to ensure that the issuing judge had a "substantial
basis" for concluding that probable cause existed, and we owe substantial
deference to the determination of probable cause by the issuing judge.
Gates, 462 U.S. at 236, 238-39; United States v. Edmiston, 46 F.3d 786, 788
(8th Cir. 1995).       We review the District Court's conclusion that probable
cause did not exist for clear error.                See United States v. Simpkins, 914
F.2d 1054, 1057 (8th Cir. 1990), cert. denied, 498 U.S. 1101 (1991).


        We agree with the government that Judge Graff had a substantial basis
for concluding that probable cause existed to search the trailer.                    Deputy
Hall presented a detailed description of the various law enforcement
authorities'     investigations        into    the    burglary,    investigations      that
eventually focused on the Allens, the LaMories, and Royce.                   Vicki Allen,
under arrest for another offense, reported that fruits of the burglary had
been taken to the LaMories' trailer and that the LaMories were out of town.
Jerry Allen corroborated the details of the burglary under separate
questioning.     Vicki Allen described to Deputy Hall particular items stolen
from the post office that could be found in the trailer.                   Taken together,
this information would give a reasonable person reason to suspect that the
fruits of the burglary could be found in the trailer.


                                              A.


        We consider the LaMories' arguments in turn.              First, they argue that
Judge    Graff   had    before   him    insufficient      evidence    of    Vicki   Allen's
credibility and reliability.           The credibility and reliability of a person
providing information to the police are important factors to be considered
in a determination of probable cause.                See Gates, 462 U.S. at 230.       They
are not, however, "separate and independent requirements to be rigidly
exacted in every case."          Id.    We emphasize that probable cause is to be
determined under a totality-of-the-circumstances approach.                   See id.




                                              -6-
at 238; see also Massachusetts v. Upton, 466 U.S. 727, 732 (1984) (per
curiam).    We have previously recognized that this standard permits, "for
example, an informant's clear basis of knowledge [to] be balanced against,
rather than automatically overruled by, that informant's lack of a 'track
record' of reliability."        United States v. Reivich, 793 F.2d 957, 959 (8th
Cir. 1986).


        It is clear in this case that Vicki Allen's basis of knowledge for
the   information        she   provided    is   well   established:     she     admitted
participating in the crimes.              The LaMories fault Deputy Hall for not
interviewing Allen in person to verify her credibility.            Although personal
contact with an informant can strengthen an officer's decision to rely on
the information provided, see Robertson, 39 F.3d at 893, it is not
invariably required, see Gates, 462 U.S. at 243-46 (finding probable cause
based on information from anonymous letter); Upton, 466 U.S. at 733-34
(finding probable cause based on information from telephone call).                     The
government also notes correctly that statements against the penal interest
of an informant naturally carry considerable weight.            See United States v.
Harris, 403 U.S. 573, 583 (1971) (plurality opinion) ("Admissions of
crime . . . carry their own indicia of credibility--sufficient at least to
support a finding of probable cause to search."); Reivich, 793 F.2d at 959
("The     concept   of    statements      against   penal   interest   should    not    be
interpreted narrowly and grudgingly . . . .").                 The Magistrate Judge
rejected the government's argument on this point below, concluding that
Allen's statements were not necessarily against her penal interest because
they could have helped her to obtain more lenient treatment from the police
and prosecutors.     This conclusion, however, is squarely foreclosed by the
relevant case law:         "That the informant may be . . . promised a 'break'
does not eliminate the residual risk and opprobrium of having admitted
criminal conduct."        Harris, 403 U.S. at 583-84; see also Reivich, 793 F.2d
at 959.    In the instant case, the risk for Allen was even greater than in
Harris or




                                            -7-
Reivich; she directed the police to the fruits of the burglary, evidence
that would aid directly their case against her.


     On the issue of reliability, the LaMories argue that the police did
not attempt to corroborate Allen's information to verify that it was
truthful.     We note first that some of Vicki Allen's information was
corroborated by the independent questioning of her husband.                            If some
information   from    an    informant     is    shown   to    be       reliable     because   of
corroboration, it is a permissible inference that other, uncorroborated
information is also reliable.             See Edmiston, 46 F.3d at 789.                    More
importantly, this is not a case involving a confidential informant, an
anonymous   letter,    or    some    other     situation     in    which      the   potentially
unreliable information first alerts law enforcement officials to illegal
activity.     In   such     situations,      corroboration        of    the    information    by
independent investigation is an important factor in the calculus of
probable cause.      See, e.g., Gates, 462 U.S. at 243-46 (anonymous letter
evidencing no basis for knowledge); Draper v. United States, 358 U.S. 307,
312-13 (1959) (information from confidential informant evidencing no basis
for knowledge); Robertson, 39 F.3d at 892-93 (information from concerned
citizen who did not want to get involved); cf. United States v. Gibson, 928
F.2d 250, 253 (8th Cir. 1991) (anonymous telephone call insufficiently
corroborated to support probable cause).           In the present case, on the other
hand, officials were already aware of the crime and had been investigating
it for some time.     See United States v. Marihart, 472 F.2d 809, 814-15 &
n.6 (8th Cir. 1972) (en banc).          Indeed, the only information provided by
Allen that did not merely confirm other information already possessed by
Deputy Hall was the location of the items stolen from the post office.                        See
                                 3
Upton, 466 U.S. at 729-30.            It was, of course, impossible for Hall to
"corroborate" the




     3
      In Upton, police had been looking for items taken in several
home burglaries. An anonymous telephone caller, who later admitted
to being Upton's ex-girlfriend, informed the police that she had
seen the goods in a motor home behind Upton's house. An officer
verified that the motor home was parked where the caller said it
would be and then obtained a search warrant. The Supreme Court
summarily reversed a state-court decision suppressing the evidence.

                                             -8-
information that the stolen items were in the LaMories' trailer before
seeking a search warrant; that was the very reason he needed the warrant.
Where there is essentially nothing remaining for the police to corroborate,
we will not insist on a hypertechnical application of the probable-cause
standard or impose an impossible burden on investigators.      See Upton, 466
U.S. at 732; Reivich, 793 F.2d at 960.       We therefore conclude that the
District Court clearly erred in ruling that Allen's credibility and
reliability   were   insufficiently   established   in   the   search   warrant
proceeding.


                                      B.


     The District Court also concluded that the information provided by
Allen was too stale to support a finding of probable cause.     Probable cause
must exist when a warrant is issued, not merely at some earlier time.      See
United States v. Ozar, 50 F.3d 1440, 1446 (8th Cir.), cert. denied, 116 S.
Ct. 193 (1995); United States v. Ellison, 793 F.2d 942, 947 (8th Cir.),
cert. denied, 479 U.S. 937 (1986).    Allen had last seen the stolen property
in the trailer about two weeks before the search warrant proceeding.
Because Royce had been seen in the Wing area and may have had access to the
trailer to remove the stolen items, the Magistrate Judge concluded that a
two-week period between sighting and warrant was too long.


     We believe the District Court erred on this point.


     There is no bright-line test for determining when information
     is stale.      Whether the averments in an affidavit are
     sufficiently timely to establish probable cause depends on the
     particular circumstances of the case, and the vitality of
     probable cause cannot be quantified by simply counting the
     number of days between




                                      -9-
     the occurrence of the facts supplied and the issuance of the
     affidavit. Time factors must be examined in the context of a
     specific case and the nature of the crime under investigation.


United States v. Koelling, 992 F.2d 817, 822 (8th Cir. 1993) (citation
omitted).   Royce's presence in the Wing area is at most a neutral factor
in the totality of the circumstances of this case.     It is possible that
Royce could have removed the stolen property from the trailer after Allen
had seen it, but it is equally possible that the property remained in the
trailer as Royce continued to use it as part of a continuing series of
crimes (validating and passing stolen money orders).      Where continuing
criminal activity is suspected, the passage of time is less significant.
See Ozar, 50 F.3d at 1446.   The other circumstances of the case--that much
of the property was not subject to spoilage or use, that a large amount of
money orders could not be cashed rapidly in a small town without attracting
attention, and that the LaMories and Allens were apparently absent from the
area--indicate that a gap of two weeks is not so significant as to render
the warrant invalid.   See, e.g., United States v. Maxim, 55 F.3d 394, 397
(8th Cir.) (four-month-old information regarding illegal possession of
firearms), cert. denied, 116 S. Ct. 265 (1995); Ellison, 793 F.2d at 947
(one-month-old information regarding illegal possession of firearms);
United States v. Golay, 502 F.2d 182, 187 n.10 (8th Cir. 1974) (sixteen-
day-old information regarding location of stolen diamonds); United States
v. Chapman, 954 F.2d 1352, 1373 (7th Cir. 1992) (thirty-seven-day-old
information regarding money from bank robbery, not easily spent under the
circumstances).   Judge Graff concluded in light of all the evidence that
"there is cause to believe that [the stolen items] are in the trailer
home," Search Warrant Tr. at 6, and we believe he was correct in that
determination.




                                    -10-
                                            IV.


      The government also contends that the District Court incorrectly
analyzed two issues raised by the LaMories under the doctrine of Franks v.
Delaware, 438 U.S. 154 (1978).          Under Franks, a facially valid affidavit
for a search warrant may be challenged if it contains deliberate or
reckless misrepresentations.          See United States v. Gladney, 48 F.3d 309,
313 (8th Cir. 1995).      We apply a two-part test to allegations of omissions
of fact in violation of Franks, requiring the defendant to show that the
affiant omitted facts with the intent to make, or in reckless disregard of
whether   the     omissions   made,   the    affidavit     misleading,   and     that   the
affidavit, if supplemented by the omitted information, could not support
a finding of probable cause.          See id.       The first Franks claim, that the
police intentionally failed to disclose that their true purpose was to
search for weapons, is meritless for the reasons discussed in Part II of
this opinion.


      The second claim has little more substance.                    According to the
LaMories, Deputy Hall intentionally or recklessly failed to disclose to
Judge Graff that Vicki Allen was a convicted felon, which necessarily
affected the judge's assessment of her credibility.                 We will assume that
Deputy Hall was aware that Allen was a convicted felon, though the record
suggests he was not.      Nevertheless, we conclude that the omission was not
material.     Deputy Hall clearly disclosed to Judge Graff that Allen had
confessed to participating in the burglary and torching of a post office,
as well as a scheme to validate and cash stolen money orders.                  The judge
could hardly have been under the impression that Allen was a model citizen.
In   light   of    this   information    and       the   evidence   supporting    Allen's
credibility, we cannot agree with the District Court that the details of
her criminal record would have had any effect on the search warrant
proceeding.       See Ellison, 793 F.2d at 947 (concluding that failure to
mention that several




                                            -11-
informants were in jail did not undermine existence of probable cause).


                                      V.


        Even if the warrant were not supported by probable cause, we would
agree with the government that reversal would be required because of the
good-faith exception of United States v. Leon, 468 U.S. 897 (1984).        We
review the application of the Leon exception de novo.       See Riedesel, 987
F.2d at 1391.


        In Leon, the Supreme Court recognized that "the exclusionary rule is
designed to deter police misconduct rather than to punish the errors of
judges and magistrates."     Leon, 468 U.S. at 916.     Accordingly, evidence
obtained pursuant to a search warrant should not be excluded where the
officers executed the warrant "with an objectively reasonable reliance on
the magistrate's determination of probable cause."      Riedesel, 987 F.2d at
1391.    There are four exceptions to this rule of good faith:


        (1) where the issuing judicial officer was misled by
        information in an affidavit that the affiant knew was false or
        would have known was false except for his reckless disregard of
        the truth; (2) where the issuing officer "wholly abandoned his
        judicial role;" (3) where the affidavit supporting the warrant
        contained so few indicia of probable cause "as to render
        official belief in its existence entirely unreasonable;" and
        (4) where the warrant itself is so facially deficient that no
        executing officer could reasonably presume it to be valid.


Id. (quoting Leon, 468 U.S. at 923).       The Magistrate Judge concluded that
the first and third exceptions applied.         Our discussion of the Franks
issues in Part IV and the probable cause issues in Part III are sufficient
to demonstrate our disagreement with the District Court on these points.
We therefore would reverse on the basis of Leon as well.      See Gibson, 928
F.2d at




                                     -12-
253-54 (applying Leon to warrant supported by uncorroborated information);
United States v. Rugh, 968 F.2d 750, 753-54 (8th Cir. 1992) (applying Leon
to warrant supported by stale information).


                                   VI.


     The orders of the District Court suppressing evidence discovered
pursuant to the search of the LaMories' trailer home are reversed, and the
case is remanded to the District Court for further proceedings.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -13-